Exhibit 10.2
 
ASSIGNMENT OF TENANT’S INTEREST AND
ASSUMPTION OF LEASE
 
This Assignment of Tenant’s Interest and Assumption of Lease (this “Assignment”)
is executed and delivered as of April 18, 2018, by and between SharpSpring
Technologies, Inc., a Delaware corporation (“Assignor”), and Celebration Pointe
Office Partners II, LLC, a Florida limited liability company (“Assignee”), and
joined by Capital Assets Group, LLC, a Florida limited liability company
(“Landlord”).
 
RECITALS
 
A. 
WHEREAS, Assignor as Tenant entered into a certain Lease agreement (the “Lease”)
dated April 4, 2016, wherein Landlord leased the property located at 550 SW 2nd
Ave., Gainesville, Alachua County, Florida, to Assignor (a copy of which Lease
is attached hereto as “Exhibit A”); and,
 
B. 
WHEREAS, pursuant to paragraph 13(a)(ii) of the Lease, Landlord has consented to
Assignor’s written request for consent of assignment dated April 12, 2018, and
approved by Landlord on April 16, 2018 (a copy of which request and approval is
attached hereto as “Exhibit B”); and,
 
C. 
WHEREAS, Assignor now desires to assign the interest as Tenant under the Lease
to Assignee and this Assignee has agreed to accept such assignment, with the
joining consent of the Landlord.
 
NOW, THEREFORE, for the sum of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor and
Assignee hereby agree as follows:
 
1.            Capitalized Terms. Unless the context otherwise requires, all
capitalized terms used, but not otherwise defined herein, shall have the
meanings set forth for the same in the Lease.
 
2.           Effective Date. As used in this Assignment, the term “Effective
Date” shall mean the earlier of (i) the Commencement Date as defined in that
certain Office Lease Agreement between Assignee, as landlord, and Assignor, as
tenant, dated April 18, 2018, for premises located in Celebration Pointe,
Gainesville, Florida or (ii) December 31, 2018.
 
3.            Assignment and Assumption. As of the Effective Date, Assignor
hereby irrevocably assigns, sets over, transfers and conveys to Assignee all of
Assignor’s right, title, claim, and interest as Tenant in and to the Lease,
including Assignor’s Security Deposit (as defined herein). As of the Effective
Date, Assignee hereby accepts this Assignment and the rights and obligations
contained herein, and Assignee hereby expressly assumes, for itself and its
successors, assigns and legal representatives, the Lease and all of the
obligations, responsibilities, and liabilities, fixed and contingent, of
Assignor, as Tenant thereunder, first accruing or arising from and after the
Effective Date. Assignee further hereby agrees to (i) be fully bound by all of
the terms, covenants, agreements, provisions, conditions, obligations,
responsibilities, and liabilities of Assignor, as Tenant, under or pursuant to
the Lease, which first accrue or arise from and after the Effective Date, and
(ii) keep, perform and observe all of the covenants and conditions contained in
the Lease on the part of Assignor, as tenant thereunder, to be kept, performed
and observed, from and after the Effective Date; provided, however, that in no
event shall Assignee be required to occupy, or to conduct any business in or
from, the Premises (without limiting the generality of the foregoing provision,
Assignor, Assignee, and Landlord expressly understand, acknowledge, covenant and
agree that paragraph 23(a)(iii) of the Lease shall specifically not apply to, or
be actionable against, Assignee, and paragraph 49(i) and the unnumbered
paragraph 50(i-vii) of the Lease are waived by Assignee and shall not apply to
Assignor for the remainder of the Term). Assignor agrees to indemnify and hold
Assignee harmless from and against any and all losses, costs, damages,
obligations, liabilities and expenses arising from any covenants, agreements,
provisions, conditions, obligations, responsibilities, or liabilities of
Assignor, as Tenant, under or pursuant to the Lease arising, accruing or
occurring prior to the Effective Date.
 
 

 
 
 
ASSIGNMENT OF TENANT’S INTEREST AND
ASSUMPTION OF LEASES
Page 2

 
 
4.           Estoppel Certification. (a) Assignor certifies to Assignee and
Landlord (i) that the Lease is unmodified from its form in Exhibit A, attached
hereto, and is in full force and effect; (ii) that Rent has been paid to
Landlord beginning September 1, 2016 through April 30, 2018; (iii) that Landlord
is in possession of Assignor’s $25,000.00 Security Deposit under the Lease
(“Assignor’s Security Deposit”); and (iv) that Landlord is not in default under
any provision of the Lease nor does there exist any fact or circumstance which,
with the giving of notice or the passage of time or both, would constitute a
default by Landlord under the Lease.
 
(b)           Landlord certifies to Assignor and Assignee (i) that the Lease is
unmodified from its form in Exhibit A, attached hereto, and is in full force and
effect; (ii) that Rent has been paid to Landlord beginning September 1, 2016
through April 30, 2018; (iii) that Landlord is in possession of Assignor’s
Security Deposit; and (iv) that Tenant is not in default under any provision of
the Lease nor does there exist any fact or circumstance which, with the giving
of notice or the passage of time or both, would constitute a default by Tenant
under the Lease.
 
(c)           Assignor, Assignee and Landlord acknowledge and agree that the
address upon which notices to Tenant shall be sent under the terms of the Lease,
paragraph 1(l) shall be modified to:
 
Celebration Pointe Office Partners II, LLC
2579 S.W. 87th Drive
Gainesville, FL 32608
Attention: Svein H. Dyrkolbotn
 
With copy to:        SharpSpring Technologies, Inc.
550 SW 2nd Ave
Gainesville, FL 32601
Attn: Ed Lawton
 
5.           Matters Relating to Security Deposits. Pursuant to paragraph 28 of
the Lease, Landlord shall continue to retain Assignor’s Security Deposit. Upon
the expiration of the Term, and upon full and faithful performance of the Lease
by Assignee, Landlord agrees to release the Security Deposit to Assignor. In the
event Landlord, in its sole and absolute discretion, agrees to the early
termination of the Lease with Assignee, and at the time of early termination
Assignee has fully and faithfully performed the provisions of the Lease, then
Landlord shall release the Security Deposit to Assignor. In the event Landlord,
in its sole and absolute discretion, agrees to a subsequent assignment of the
Lease from Assignee to a new assignee, and the new assignee agrees to deliver
its own $25,000.00 security deposit to Landlord, then Landlord shall release the
current Security Deposit to Assignor.
 
In the event Assignor does not receive the Security Deposit directly from
Landlord, Assignee shall return and deliver to Assignor an amount equal to
Assignor’s Security Deposit (and Assignee shall thereupon be deemed released
from any further obligation to Assignor with respect thereto) on the earlier of
the following: (a) within ten (10) days after (i) Assignee enters into an
assignment of lease or a sublease for the Premises with a replacement tenant or
(ii) Landlord enters into a new lease for the Premises with a replacement tenant
and the Lease is terminated, (b) the Lease expires or is otherwise terminated,
or (c) Assignee otherwise receives Assignor’s Security Deposit from Landlord.
 
 

 
 
 
ASSIGNMENT OF TENANT’S INTEREST AND
ASSUMPTION OF LEASES
Page 3

 
 
6.           General Provisions. This Assignment shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors and
assigns. This Assignment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. This
Assignment and the legal relations between the parties hereto shall be governed
by and construed and enforced in accordance with the laws of the State of
Florida, without reference to the conflict of law provisions thereof. If any
action or proceeding is commenced by either party to enforce its rights under
this Assignment, the prevailing party in such action or proceeding shall be
awarded all reasonable costs and expenses incurred in such action or proceeding,
including reasonable attorneys’ fees and costs, in addition to any other relief
awarded by the court. In the event of any conflict between the provisions of
this Assignment and the provisions of the Lease, the provisions of this
Assignment shall control.
 
7.            No Release of Liability by Landlord. The Assignor does hereby
acknowledge that, pursuant to paragraph 13(e) of the Lease, the Landlord will
not release the Assignor from continuing primary liability, which shall be joint
and several with the Assignee, for the faithful performance of all the Tenant’s
duties under the terms, covenants, and conditions of the Lease.
 
 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.
 
 
Witnesses:
 
 
ASSIGNOR:
 
 
 
 
 
 
 
SHARPSPRING TECHNOLOGIES, INC., a Delaware corporation
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
By: /s/ Edward Lawton
 
 
 
Name: Edward Lawton
 
 
 
            CFO

 
 
 
 
 
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 

 
 
 
ASSIGNMENT OF TENANT’S INTEREST AND
ASSUMPTION OF LEASES
Page 4

 
 
[SIGNATURES CONTINUED FROM PRECEDING PAGE]
 
 
Witnesses:
 
 
ASSIGNEE:
 
 
 
 
 
 
 
CELEBRATION POINTE OFFICE PARTNERS II,
LLC, a Florida limited liability company
 
 
 
 
 
 
 
 
Print Name:
 
By:
SHD-CELEBRATION POINTE, LLC,
a Florida limited liability company, Manager
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
By: /s/ Svein Dyrkolbotn
 
 
 
Name: Svein Dyrkolbotn
 
 
 
Title: Manager

 
 
 
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 

 
 
 
ASSIGNMENT OF TENANT’S INTEREST AND
ASSUMPTION OF LEASES
Page 5

 
 
[SIGNATURES CONTINUED FROM PRECEDING PAGE]
 
 
CONSENT OF LANDLORD
 
THE FOREGOING ASSIGNMENT without release of the continuing primary liability of
Assignor for the performance of all the Tenant’s duties under the terms and
conditions of the said Lease is hereby consented to this 17th day of April,
2018.
 
 
Witnesses:
 
 
LANDLORD:
 
 
 
 
 
 
 
CAPITAL ASSETS GROUP, LLC, a Florida limited liability company
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
By: /s/ John L. Fleming

 
 
 
John L. Fleming, Manager


 
 
 
 
